ORDER
ORDER
The petition for writ of certiorari filed by Jack S. Stratton, III and Kathy Stratton is allowed for the limited purpose of entering the following order:
The Order of the Court of Appeals dated 26 August 2004, which denied petitioners’ motion for an extension of time to prepare their record on appeal, is reversed and this case is remanded to that Court for entry of an order granting petitioners an extension of time for a period of not less than 60 days in order to prepare and submit their record on appeal. Petitioners’ motion to amend their petition for writ of certiorari is allowed. Respondent’s motion to deny the petition for writ of certiorari and respondent’s second motion to deny the petition for writ of certiorari are dismissed as moot. Petitioners’ motion to dismiss respondent’s response is dismissed as moot.
By order of the Court in Conference, this 4th day of March, 2005.
s/Newbv. J.
For the Court